Title: To Benjamin Franklin from Benjamin Vaughan, 9 April 1779
From: Vaughan, Benjamin
To: Franklin, Benjamin


After two and one-half years of false starts, editorial anguish, and printer’s delays, Benjamin Vaughan was finally sending Franklin the first set of sheets for Political, Miscellaneous and Philosophical Pieces. The editor’s work was far from finished. He had not yet collected all the pieces he was hoping to include, and he continued to make editorial changes until the book was finished, at the end of the summer. The volume was not released to the public until December 7, 1779; we will discuss the work as a whole under that date.
 
My dearest sir,
London, April 9h:, 1779.
By this conveyance you will receive a printed pacquet of your papers; & inclosed you will receive what is finished in addition. The last proof sheet comes down to p. 320.— I believe in the whole, there will be from 450 to 500 pages; exclusive of index, table of contents, and two or three pages of explanatory preface.

I have taken sundry liberties with you; but I only shall be the sufferer, for I shall in the fullest possible manner get your judgment out of the scrape. Italics are put in many places, to serve instead of marking the subject (as in some authors is done) on the side of the page; and to prevent an English reader running away with a blunder for want of attending to a particular word which would have saved his blunder.— The pointing is altered very frequently, your original pointing not being always to be got at; to make the whole uniform. The whole secret of these alterations lies in throwing the sentences into masses & members to assist the eye more suddenly in catching & reviewing the sense; and in making abrupt pauses in particular places for the sake of forcing the readers attention to some particular point, either on account of its importance, or as being otherwise equivocal.— Paragraphs and spaces are used with the same sort of license; especially in the Canada pamphlet & the House of Commons examination. With what is done to these two pieces I think you will hardly be displeased: on the former I bestowed much trouble. The writings of very few authors besides yourself, will bear distinguishing into heads. But I think by making the piece more luminous as to the parts, I have only done you infinitely more credit.— However you may be sure of this; that no sort of mercy will be shewn by the editor to himself.— The two or three first sheets have been blundered about; not having enough attended to the subject, or the printer. Mr Jackson in particular is very ill-used, and will have a public & private apology made to him.— However with your permission, I wish that the alterations I have minuted down may be attended to with you, if not improper; and that it be expressed in the French translation, that what is altered, is at the desire of the English editor.
I am infinitely concerned to tell you that Mr Galloway informed me that “the rebels had got at your papers & many of his own; & destroyed them; but that he would write me an account, as I should probably feel it more satisfactory, for your information, as to the particulars.” I have yet received no letter however: But shall soon urge him again; and wish you would contrive by yourself or Mr Temple Franklin to give me an excuse for pressing him; though at all events it is very easy for me to do the business without you.
About a month ago I took up your paper, on the vis inertia to comment upon it. I am impertinent enough to think that I have done a good deal of substantial business, not only respecting that particular subject, but various other subjects of motion. I have been in my time, much teazed & fretted, at seeing so little of the rationale on these topics given by others; and little more done than a mere contention about laws as they were called or facts, or else a mathematical enumeration & supposed illustration of facts. I have written a paragraph on the theory or rationale of each of the following subjects without a mathematical figure (one case excepted,) and in a language my sister understands: so that if it is not true, any man’s common sense will tell him where & why it is false. In short there are nothing but principles; and cases are stated and explained, only for the sake of the principles. I speak proudly here, for I speak confidentially, and frankly; but there I am very humble. But However, confidentially as I feel myself respecting you, I do not care to trust the paper out of my hands for a fortnight to come, being willing to add & correct. Perhaps the Spanish embassador, if his court has any firmness, will be the bearer. In the mean time I shall get Dr. Pristley & Dr. Price to give their judgments probably.
Comments on the paper.
1. Confirmation that the vis inertiæ is a phantom.
2. Rule substituted, by which the cases intended to be solved by the vis inertiæ, are better solved.
3. Celerity & force to be distinguished, both in theory & effect. Use however of the new conception of communicated celerity.
4. Cases shewn in which a small force though continued, cannot give more than a certain degree of force to a given body; only for want of celerity.
General Remarks ON OTHER SUBJECTS OF MOTION.
5. Manner of projectiles operating 1º: upon UNelastic bodies, 2º. upon elastic bodies, 3º. upon elastic bodies that are lying upon a plane, according to their accidental projection.
6. Cause of elasticity 1º in compressed bodies, 2º; in springs, 3º. in vibrating bodies 4º. in stretched bodies.
7º. How certain bodies become endued with their elasticity; as steel. The phænomenon of the Prince Rupert drop explained.
8º. Is not LIGHT elastic & therefore material, and an emission.

9º. Of the direction of the rebound in elastic bodies.
10º. Whence the versatility arises, with which a given force practically resolves itself into other forces.
11º. Of the question, of resistance altering according to the time consumed.
12º. Case of the bullet & candle against a standing board.
13º. Process of a bullet flattening at any obstacle.
14º Curved motion 1º. where the center of motion is without the body. 2º. where it is within, as in spinning. 3º. where the parts are curved within, yet move indifferently as a whole.
15º. Of the lever; whence a corollary to be drawn.
16º. Action & reaction to be explained without vis inertiæ. 1º. in continued forces. 2º. in single unincreasable projected forces. 3º. In drawing & pushing floating bodies. (which opposed.) 4º. In magnetical & other like forces.
17º. Data given & mistakes cleared relative to the dispute with foreigners, about the quantity of celerity used, in communicating given forces. Decided in favor of English & French philosophers. NB All common sense language here.
18º. What is force?— The phænomena of force enumerated under brief numbered heads.
19. What is not force?—the vis inertiæ.—Conclusion; with apology & address to my beloved Dr. Franklin.
The articles that will most amuse you here, are the 1, 2, latter part of the 5, 6, 7, 11, 14, 17, & 18.
I have not yet committed a great deal of my electrical conceits, in a regular form, on paper; but I shall soon do it. Ld: Mahon writes me that he is printing a book on the subject.
I have no politics to write you. The country people within these twelve months have sometimes looked as if they were going to open their eyes, but France has done us yet so little actual mischief as they think, that they felt that they might go to sleep again. The town too has a good deal lost its hold of the subject: Mr Keppel flattened, Lord Sandwich flattened, budget subjects flattened, every thing flattened. Poor Miss Wray will agitate us for a few days, till Sr. Hugh Palliser’s trial comes on; which is fixed for Monday, and Mr Keppel at last summoned. If the court chooses, I think we can bear the acquittal of this man; they mistake here in thinking it necessary that Palliser should remain under the stigma of the old evidence, for they will determine according to the face & with the temper of the new evidence. Should Spain really come up to the point, and the vigor of a campaign succeed the winter’s calm, we may rouse again; but hardly, for some months. Our prize goods make business & wealth for the moment, and greatly aid the revenue, though all other articles of the latter appear falling off. The tradesmen seem content to be quiet, with the hope of not losing old debts, and receiving their interest. Merchants are clearing off fast; especially with the help of the summer’s remittances. I cannot fully explain the manufacturers; but I suppose you will pick up useful hands among your privateering & other prisoners, who have been accustomed to some thing more beneficial to man than robbery & murder. But lands & loans and luxury of private people, flag very much: It has been the fashion this winter not to dress, because they could not buy new clothes till the old were paid for; volunteer & pleasuring expences also are knocked up very much; and Ld. Grosvesnor in my hearing said very seriously, that he should break up his horse-racing, for no money was to be won, and he would not run for £20’s. He will keep a few horses that he liked only.— His horse-establishment he said was £6000 a year, and two years ago £9000.
I understand from Adml. Darby’s relations, that he is expected to preside at the court-martial; and that the intended commands in the fleet are for Messr. Hardy, Harland, Darby & Digby; but they would not speak too peremptorily.
I wrote to one of the Villesboisnets several articles of news, which I thought he would communicate. In the West India news, our house made some mistakes of little consequence: owing to promotions &c.— Govr. Franklin’s letter I hear no more about; Govr. Tryon who has written very impertinently here about your country’s situation, is to be succeeded by Gen. Robertson as civil governor.
I am very glad to hear of your recovery from the gout.— A person who attends my sisters, as music-master, says that during SEVEN YEARS he has taken out his gout, as he calls it I believe with yellow basilicn: [basilicon], lightly spread on tow, and a poultice above. He found the poultice very necessary for some reason I have forgot, and extended the application rather beyond the parts affected; and, when cured, for a day or two wore a little tow on his foot, just touched with the basilicn. He writes on a Monday, that he is confined with a severe fit of the gout, but has no doubt but that he shall be able to attend on Thursday: this he has done twice in three months; and kept his word. He says his fits are not only shorter, but he thinks rather less frequent; and is otherwise well. I am as ever, my dearest sir, most ardently, devotedly & gratefully, your
BV.

P.S. I wish for a private address to Mr T F, to whom I beg my best compts.
P.S. I write in haste, on very short notice.

 
Addressed: A Monsr. / Monsr. Franklin, / a Passy, / pres de Paris.
Notations in different hands: Vaughn April 9. 1779 Benjamin Vaughn London / London
